Gaynor, J. (dissenting):
At 36th street in the Borough of Brooklyn, the downtown surface cars on Fifth avenue transfer passengers to the elevated or overhead railroad, if they wish it, and the cars stop at or near the elevated railroad stairs for that purpose. The distance from the car track to the curb is 13 feet 7-J- inches. The plaintiff got out of the car to transfer, and as he walked to the curb he slipped on ice and fell. His head was near the curb, one foot from it, as he lay prone after falling. The defendant has been held liable under a charge that is quite difficult to define. “ The railroad company was not burdened with the duty of keeping the whole width of thirteen feet seven and one-half inches free for use and free from the smoothness of ice,” it says. It does not say just how much of that distance,, viz., from the car to the curb, it was burdened with the duty of keeping free from ice, but' the charge leaves a distinct though indefinite implication of some duty in that regard. The defendant had no such duty. If it had such a duty at that point, then it would have it at every crossing or stopping place, and we all know that it has no such duty. The judgment should be reversed.